DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 and 11/30/2021 were considered by the examiner.
Drawings
The drawings received on 4/20/2021 have been accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitations drawn to the next enable signal being center aligned with the next chip address is not clear as it is not understood what makes them center aligned.  Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 11-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. [US 2020/0379884].
Claim 1, Jung discloses a nonvolatile memory [Fig. 1, 100] comprising: a plurality of input/output pads [signal lines, signal pins, par. 0033, Fig 1]; an enable input pad [write enable, par. 0034]; an enable output pad [read enable, par. 0034]; and a chip address initialization circuit [memory controller 0035; chip enable, par. 0034], wherein the chip address initialization circuit is configured to: receive a current chip address through the plurality of input/output pads [ADDR, par. 0036]; store the current chip address in response to a current enable signal received through the enable input pad [par. 0037]; output a next enable signal through the enable output pad; and output a next chip address through the plurality of input/output pads [wherein the “next” represents the processing of a future command].
Claim 2, Jung discloses the nonvolatile memory of claim 1, wherein the chip address initialization circuit receives a chip address initialization command from an external memory controller through a plurality of data lines connected to the plurality of input/output pads [par. 0035-0037].
Claim 3, Jung discloses the nonvolatile memory of claim 2, wherein the chip address initialization circuit identifies the chip address initialization command in response to a write enable signal [par. 0035-0037].
Claim 4, Jung discloses the nonvolatile memory of claim 3, wherein, when a command latch enable signal received from the external memory controller is at a high level and an address latch enable signal received from the external memory controller is at a high level, the chip address initialization circuit identifies the chip address initialization command in response to the write enable signal [par. 0059].
Claim 5, Jung discloses the nonvolatile memory of claim 2, wherein, when the enable input pad is connected with a power supply voltage [par. 0142-0143], the chip address initialization circuit stores the current chip address in response to a write enable signal [par. 0034-0037].
Claim 7, Jung discloses the nonvolatile memory of claim 1, wherein, after a given time elapses from a time when the current chip address is received, the chip address initialization circuit outputs the next chip address through the plurality of input/output pads to a plurality of data lines [wherein the “next” represents the processing of a future command].
Claim 8, Jung discloses the nonvolatile memory of claim 1, wherein the enable output pad is connected with an enable input pad of an external nonvolatile memory in which the next chip address is to be stored [Fig. 1].
Claim 9, Jung discloses the nonvolatile memory of claim 1, wherein the enable input pad is connected with an enable output pad of an external nonvolatile memory that generates the current chip address [Fig. 1].
Claim 11 is rejected using the same rationale as Claim 1 wherein the operation of claim 1 are being applied to two different memories as shown in Fig. 19 and 20.
Claims 12--17, 19-20 are rejected using the same rationale as Claims 1-5, 7-9.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133